Exhibit FOR IMMEDIATE RELEASE: Press Contact: Lauren Monroe 212.584.4330 lmonroe@5wpr.com WORLDS.COM: PIONEER OF 3D VIRTUAL WORLDS ANNOUNCES NEW BOARD MEMBER FROM GOOGLE New Board Member Expected to Help Drive 3D Growth Boston - May 19, 2008 - Worlds (www.Worlds.com) (OTCBB: WDDD), the pioneer platform in 3D virtual communities announced today the appointment of a new non-executive board member; Thomas Duterme. Mr. Duterme is currently a New Business Development Manager who assesses new business opportunities at Google. Joining Worlds’ board, it is expected that he will help to drive the expansion of the Company’s pioneering patented 3D technology. Founded in 1994, Worlds is preparing to release its newly updated and enhanced 3D platform, with a new rendering engine and micro-economy platform. In Worlds, users create avatars that navigate through virtual worlds as well as build their own worlds on a P2P network.The Company is building on existing formats to improve entertainment, socializing, and marketing capabilities in the 3D online environment. “Tom’s addition to the board adds a new perspective and strategic position for the Company,” stated Thom Kidrin, CEO of Worlds.com.“Tom’s broad knowledge and experience in China will add insight and value to an explosive growth market that Worlds is preparing to enter. Tom has a unique understanding of how the 3D market is evolving as well as exposure to new business opportunities that will enhance Worlds value proposition in the expansion and development of 3D virtual worlds.” “I have joined Worlds’ board after careful consideration and review of their pioneering legacy in 3D, their patents and long- term growth opportunities. I see a number of clear points of differentiation in what Worlds offers in respect to other competitors and how to leverage their technology with a range of existing relationships and strategic opportunities for 3D around the world,” said Tom Duterme. Mr.
